UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2416



GEORGE W. FRIDAY; PAULETTE D. FRIDAY,

                                             Plaintiffs - Appellants,

          versus


PRINCE    GEORGE   COUNTY;    COMMONWEALTH    OF
VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-867)


Submitted:   April 25, 2002                    Decided:   May 1, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George W. Friday, Paulette D. Friday, Appellants Pro Se. Jeremy
David Capps, HARMAN, CLAYTON, CORRIGAN & WELLMAN, Richmond,
Virginia; Brian M. McCormick, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George W. Friday and Paulette D. Friday appeal the district

court’s    order   adopting    the   magistrate   judge’s    recommendation

dismissing their civil suit.         We have reviewed the record and the

district   court’s   opinion    accepting   the   recommendation    of   the

magistrate judge and find no reversible error.              Accordingly, we

affirm on the reasoning of the district court. See Friday v. Prince

George County, No. CA-00-867 (E.D. Va. Nov. 19, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                       2